Stephens, J.
1. In a suit by the seller against the purchaser, to recover - the purchase price of cottonseed sold by the ton and delivered to the purchaser, evidence that the purchaser, after the execution of the contract and before delivery by the seller of any of the cottonseed contracted to be sold, made a parol agreement with the seller to the effect that the seed should be weighed upon the seller’s scales, was competent as an admission by the purchaser as to the correctness of the weights of the seed when weighed upon the seller’s scales.
2. The testimony of a salesman as to the weight of a commodity sold by him is not rendered inadmissible because he has not subscribed to the oath required of him as a salesman of such a commodity under section 1844 of the Civil Code (1910).
3. Under the above rulings the court did not err in the charge to the jury, or in admitting certain testimony objected to by the defendant.
4. The verdict found for the plaintiff was authorized by the' evidence.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.